 In the Matter of WILLIAM NICHOLSON, WILLIAM F. DEANE, WALTERA. BROWN, AND SPARKMAN D. FOSTER, D/B/A TRI-LAKES STEAMSHIPCo, andLICENSED TUGMEN'S PROTECTIVE ASSOCIATION OF AMERICA,LOCAL No 2, AFFILIATED WITH INTERNATIONAL LONGSHOREMEN'SASSOCIATION, A. F. OF L.Case No. 13-R-3496.-Decided May 21, 1946Mr. Daniel D. Carmell,byMr.Lester Asher,of Chicago,Ill.,forthe A. F. of L.Mr.William 0. Holtnes,ofWashington,D. C., for the C. I. O.Mr. Lewis H. Ulman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpona petitionduly filed by Licensed Tugmen's Beneficial Associ-ationof America, Local No. 2, affiliated with International Longshore-men's Association, A. F. of L., herein called the A. F. of L.,allegingthat a question affecting commerce had arisen concerning the rep~esenta-tion of employees of William Nicholson, William F. Deane, Walter A.Brown, and Sparkman D. Foster, d/b/a Tri-Lakes Steamship Co, RiveRouge, Michigan, herein called the Company, the National Labor Re'tions Board provided for an appropriate hearing upon due notice befeRobert Ackerberg, Trial Examiner. The hearing was held at Chica' fIllinois, onApril 10, 1946. At the hearing the Trial Examinergrantisamotion of the National Marine Engineers Beneficial Associate ).rC. I. 0., herein called the C. I. O , to intervene. The A. F. of L. and-C. I. O. appeared and participated, but the Company failed to appedAll parties were afforded full opportunity to be heard,to examine aicross-examine witnesses, and to introduce evidence bearing on the issueTlie Trial Examiner's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed. All parties were afforded opportunityto file briefs with the Board.68 N. L. R. B., No. 24.168 TRI-LAKES STEAMSHIP CO.169Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWilliam Nicholson,William F. Deane, Walter A. Brown, and Spark-man D. Foster, are co-partners d/b/a Tri-Lakes Steamship Co. TheCompany has its main offices at River Rouge, Michigan, and owns andoperates a single vessel, the Star Rockwood, a sand boat which hasoperated in Lake Superior, Lake Michigan, Lake Erie, and Lake Huron.The vessel reclaims sand from the bottom of the lakes and transportsit to docks in the Chicago and Milwaukee areas. At the present time thevessel is operating off the shores of Indiana, about 8 miles east of theIllinois State line, and is transporting torpedo and to the Chicago docks.It operates at all times in navigable waters which are under Federaljurisdiction.At the present time the vessel carries a full ship load of sand daily tothe Chicago docks and the gross value of a full load is more than $1,000.Operations are suspended annually from December until the middle ofMarch, the period in which freezing conditions prevail. In the aver-age season the vessel's gross annual income is in excess of $100,000.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLicensed Tugmen's Protective Association of America, Local No. 2,affiliated with the International Longshoremen's Association, in turn af-filiated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.NationalMarine Engineers Beneficial Association, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.III,THEQUESTION CONCERNING REPRESENTATIONOn February 28, 1946, the A. F. of L. demanded recognition fromthe Companyas the exclusive bargainingrepresentative of certain of itsemployees, and filed theoriginalpetition herein.'Because of the con-flicting claimof the C. I. 0., however, the Company suggested that thematter besettled bya consentelection.The C. I. O. would not agreeIOn March 19, 1946, the A. F. L. firedan amended petition, and on March27, 1946,a secondamended petition. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDto a consent election, and took the position that the Board should deter-mine whether or not its contract with the Company consitutes a bar toa present determination of representatives.This contract, executed on February 27, 1946, provides in part thatit"will not become effective until [the C. I. 0.] furnishes proof thatthe majority of the Licensed Engineer Officers now employed have ap-proved the same." As noted above, the day after the execution of theagreement the A. F. of L. made its demand for recognition and filedthe original petition herein.A conference was thereafter held at theBoard's Regional Office on March 8, 1946, at which the C. I. O. andtheA. F. of L. were represented. At that time the C. I. O. admittedthat the contract had not yet been ratified. According to uncontradictedtestimony elicited at the hearing, licensed engineers were not employedby the Company until March 11, 1946. On March 15, 1946, the C. I. 0,submitted to the Company'a form of ratification, dated March 11, 1946,bearing the signatures of each of the licensed engineers employed on theCompany's vessel, the Star Rockwood.The Board has held that the significant date in determining whethera contract is a bar to an election is not the date of execution but the dateon which the contract becomes effective.2 On the entire record it isclear that although the A. F. of L.'s demand for recognition and thefiling of the original petition herein occurred the day after the executionof the contract between the C. I. O. and the Company, they took placewell in advance of the effective date of the agreement. Accordingly,aside from any other consideration, we find that the contract betweenthe Company and the C. I. O. does not prevent a present determinationof representatives.3A statement of a Board agent, introduced into evidence at the hearing,indicates that the A. F. of L. represents a substantial number of em-ployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning.the representation of employees of the Company, within the meaning orbSection 9 (c) and Section 2 (6) and (7) of the Act.^VTHE APPROPRIATE UNITIn accordancewith the stipulation of the A. F. of L. and the C. I. 0.,and the agreementof the Company,5 we find that all the Company's'SeeMatter of Kimberly-Clark Corporation,55 N. L.R. B. 521.3See alsoMatter of EmpireWorsted Millr, Inc.,63 N. L. R B 1446'The Field Examiner reportedthat the A F. of L.submitted two authorization cards, bothdated in February 1946 There are three employees in the appropriate unit. The C.I.O. relieson its contract for its interest in this pioceeding.'Alhough the Company was not present at the bearing, its agreement was noted inletter to theA. F. L., whichwas introduced into evidence at the hearing. TRI-LAKES STEAMSHIP CO.171engineers employed on the vessel Star Rockwood constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.6V. THE DETERMINATION OF REPRI.SENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period immedi-ately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Reguations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-',ves for the purposes of collective bargaining with William Nicholson,William F: Deane, Walter A. Brown, and Sparkman D. Foster, d/b/aTri-Lakes Steamship Co., River Rouge, Michigan, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction under the direction and super-vision of the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the date ofthisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by Licensed Tugmen's Protective Associ-ation of America, Local No. 2, affiliated with the International Long-shoremen's Association, A. F. of L., or by National Marine EngineersBeneficial Association, C. I. 0., for the purposes of collective bargaining,or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.'The Board has consistently held in maritime cases thatlicensed engineers constitute aseparateappropriateunit. See, eg, Matterof A HBullSteamship Company,36 N L. R. B99, 103.